Case 4:20-mj-00438-N/A-DTF Document3 Filed 07/23/20 Page 1 of 2

‘SEALED

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
ep an. ° ° DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
Vv. : ‘MAGISTRATE'S CASE NO.

Bryan Matthew McPherson; DOB: 1996; United States Citizen

Jennifer Lowry; DOB: 1978;, United States Citizen 20 of 0 4 5 8 Bi.

 

 

7 Complaint for violation of Title 18, United States Code, Section §1349 |

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

From. a time unknown and continuing through approximately January, 2017, at or near Tucson, in the District of
Arizona, the defendants Bryan Matthew McPherson and Jennifer Lowry, did knowingly.and intentionally combine,
confederate and agree with each other to commit an ongoing scheme to defraud a financial institution (18 USC §1344)
based on material. false information and the intentional concealment of material facts in violation of Title 18, United}
States Code, Section 1349.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On January 24, 2017, MCPHERSON was detained in Pima County, Arizona.in connéction with his suspected theft of
mail. MCPHERSON said he was instructed by his girlfriend (LOWRY) to drive to her friend’s mailbox. After he
checked the mailbox, MCPHERSON noticed someone taking pictures of them.

MCPHERSON admitted in the interview that he now knows the mailbox did not belong to LOWRY’S friend and that
he should have known better. He stated that they were © broke and needed. money and that the purpose of driving around.
town was to make some money.

on

MCPHERSON was asked about cashirig checks for LOWRY. MCPHERSON admitted that he was in the bank and
could have walked away. He admitted that the last time he had presented a fraudulent check at a bank was in July
(referring to July, 2016).

MCPHERSON admitted that the mail inside of his rental car (including some checks) was stolen. He admitted to
stealing the mail from mailboxes. Law enforcement found approximately 130 pieces of stolen mail or mail contents
in the trunk of the vehicle. There were an additional 100 pieces of stolen mail in the vehicle passenger compartment.

A U.S. Bank check book found in the vehicle contained the name S.O. Angel Home Healthcare asthe account
owner. (Initials of individuals other than the defendants have been used for purposes of this affidavit). A U.S. Bank
investigator provided checks from S.O.’s account that had been reported as fraudulent. Two.of the checks from
November and December 2016 were successfully negotiated. The “payees” of these checks were interviewed.

Continued on next page.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT

Being duly sworn, I declare that the foregoing is Fo ys. sl Ley KE —

 

true and correct to the best of my knowledge. OFFICIAL TITLE

Daniel Grossenbach, U.S. Postal Inspector
AUTHORIZED AUSA /s/ Jonathan Granoff

 

Sworn by telephone _x —

 

 

 

 

SIGNATURE OE SISTRATE JUI EY DATE
ee

1) See Federal rutes of Criminal Procedure Rules 3, 4.1,,and S4

Cc’. usm (z ee), AUSsA, OTS - | _ Copies Distributed

 
Case 4:20-mj-00438-N/A-DTF Document 3. Filed 07/23/20 Page 2 of 2

Complaint: MCPHERSON/LOWRY

20°00 438K

In the interview of one of the payees, C.H., stated that LOWRY (who C.H. knew as Jenn) and MCPHERSON lived
with C.H. during December 2016. C:H. said that LOWRY gave C.H. the.check to deposit for rent. C.H. recognized
herself from the U.S. Bank still photos where'the check.was presented. LOWRY went with C.H. to the bank where
she cashed it. The check was later returned as fraudulent. C.H. showed the agent photos from Facebook of LOWRY
and MCPHERSON.

PROBABLE CAUSE STATEMENT CONTINUED:

The account holder for the above U.S. Bank check book/checks, S.O., was also interviewed. S.O. stated in
September, 2016, S.O. lived with LOWRY. While living with LOWRY, S.O. had direct observation of LOWRY
printing checks and recruiting people to cash or deposit them. S.O. stated that the U.S. Bank checks referred to
above were from a bank account LOWRY instructed S.O. to open. S.O. stated he/she was compensated by LOWRY
for cashing checks. S.O. further stated that the name Angel Home Health Care was a fake name used to trick the
bank into providing business checks.

On December 28, 2016, .a check dated December 19, 2016 in the amount of $595.40 was negotiated at an ATM in
Tucson, AZ at Bank of America. The check presented during this ATM transaction was stolen mail from the
mailbox of victim G.S. A still photograph fromm the bank’s ATM depicted a woman (later identified as G. C.), with
LOWRY/MCPHERSON depositing the fraudulent check into G.C.’s account.

Another individual identified in this affidavit as A.V. opened a U.S. Bank account on January 17, 2017 and
deposited a stolen/fraudulent check into that account. Additionally, two other fraudulent/stolen checks were
deposited into this same account purporting to be from victim “S.S.” When interviewed, A.V. initially said that
MCPHERSON opened the account. However, subsequently, A.V. stated that A.V. opened the account for
MCPHERSON. A.V. also stated that MCPHERSON’s girlfriend, LOWRY, coached A.V. through the account
‘setup process. MCPHERSON/LOWRY accompanied A.V. to the bank and waited outside while A.V. conducted
the transaction. LOWRY told A.V. that the check came from her mother. A.V. admitted that she believed that the
check she received from them was stolen. A.V. kept a portion of the proceeds from the check. She denied
knowledge of the two other fraudulent checks that were deposited into the account.
